IN THE SUPREME COURT OF THE STATE OF NEVADA


JOSEPH ALEXANDER HENDERSON,                            No. 84416
                  Appellant,
              vs.
THE STATE OF NEVADA,
                  Respondent.                           FILED
                                                        APR 0 7 2022




                     ORDER DISMISSING APPEAL

            This appeal was initiated by the filing of a pro se notice of
appeal. Eighth Judicial District Court, Clark County; Carli Lynn Kierny,
Judge.
            Appellant filed a notice of appeal in district court case number
05C212968. However, this court's review of this appeal reveals
jurisdictional defects. First, no recent appealable order was entered in
district court case number 05C212968. Second, to the extent that
appellant's appeal is in regard to the postconviction petition for a writ of
habeas corpus filed in related district court case number A-21-840121-W,
that district court case number was not designated in this notice of appeal.
See NRAP 3(c)(1)(B) (requiring a notice of appeal to "designate the
judgment, order or part thereof being appealed"). Lastly, no decision had
been made on the petition when appellant filed his notice of appeal, and
thus, appellant's notice of appeal from the habeas corpus petition is
                       premature. See NRS 177.015 (3) (stating that a defendant only may appeal
                       from a final judgment or verdict). Accordingly, this court

                                   ORDERS this appeal DISMISSED.




                                                   /
                                               Hardesty




                       Stiglich                                  Herndon




                       cc:   Hon. Carli Lynn Kierny, District Judge
                             Joseph Alexander Henderson
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A    424Pia,